Per Curiam.

There is evidence to sustain the findings that the dinner was “privately sponsored” and that its object and purpose — to raise money to be divided between -Nat Messing and Edward Hoffman “ to purchase homes ” or “ give them security for the future ’ ’ —■ was communicated to the members of the union and to the purchasers of the dinner tickets and advertising space in the souvenir journal. Without such findings, which are binding upon us, we would not regard the failure of the union constitution and by-laws to forbid such an activity as tantamount to authority for the union to permit the use of its name for the purpose of benefiting the personal financial affairs of these officers.
*843The judgment should be affirmed, with costs.
Lewis, Ch. J., Conway, Desmond, Dye, Fuld, Feoessel and Van Vooehis, JJ., concur.
Judgment affirmed.